UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 14, 2014 THERMOGENESIS CORP. (Exact name of registrant as specified in its charter) Delaware 000-16375 94-3018487 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2711 Citrus Road Rancho Cordova, California95742 (Address and telephone number of principal executive offices) (Zip Code) (916) 858-5100 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 2.02 Results of Operations and Financial Condition On February 14, 2014, ThermoGenesis Corp. issued a press release announcing its results of operations and financial condition for the quarter ended December 31, 2013.The full text of the press release is set forth in Exhibit 99.1 attached to this report. This press release includes adjusted EBITDA, which is a financial measure that is not determined in accordance with United States generally accepted accounting principles “U.S. GAAP”.Adjusted EBITDA represents income (loss) from operations excluding amounts for depreciation and amortization, stock-based compensation expense and gain on sale of product line. Adjusted EBITDA should not be considered in isolation or as a substitute for net income (loss) as a measure of performance.A reconciliation to the comparable GAAP measure is provided in the accompanying financial summaries. Item 9.01 Financial Statements and Exhibits 99.1 Press release dated February 14, 2014, titled “ThermoGenesis Reports Second Quarter Fiscal Year 2014 Results; Company Obtains Approval for Acquisition of TotipotentRX and Achieves Significant Clinical Milestones.” - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THERMOGENESIS CORP., a Delaware Corporation Dated:February 14, 2014 /s/ Dan T. Bessey Dan. T. Bessey Chief Financial Officer - 3 - Exhibit Index Exhibit No. Description Press release dated February 14, 2014, titled “ThermoGenesis Reports Second Quarter Fiscal Year 2014 Results; Company Obtains Approval for Acquisition of TotipotentRX and Achieves Significant Clinical Milestones.” - 3 -
